IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


OFFICE OF DISCIPLINARY COUNSEL,             : No. 16 EM 2017
                                            :
                   Respondent               :
                                            :
                                            :
            v.                              :
                                            :
                                            :
DANIEL MCINTYRE,                            :
                                            :
                   Petitioner               :


                                       ORDER



PER CURIAM

     AND NOW, this 23rd day of March, 2017, the Petition Pursuant to Pa.R.J.A.

1701 for Allowance of a Subpoena Directed to a Sitting Common Pleas Judge is

DENIED.

     Justice Wecht did not participate in the consideration or decision of this matter.